Title: From Benjamin Franklin to William Strahan, 23 October 1749
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philadelphia, October 23, 1749
I hope before this can reach you your Parliament will have met and ordered payment of what has been so long due on account of the Canada expedition. In the settling our account I will make you a reasonable allowance for the disappointment occasioned by the delay of my son’s bill.
J. Read has removed into a house of less rent, which I was well pleased with. I have had no talk with him lately about your affairs, but still hope the best; and it shall not be long before I take an opportunity of urging him to discharge some part of the bond.
I am now engaged in a new public affair, as you will see by the enclosed, which I hope, with God’s blessing, will very soon be in good train. I have not laid aside my intention of seeing England, and believe shall execute it next year, if nothing extraordinary occurs, in which your conversation is not one of the least pleasures I propose to myself.
I hope this will find you and good Mrs. Strahan safe returned from your northern journey. I am just setting out on one, and have only time to add that I am, with great esteem and sincere affection, dear sir, your most obliged humble servant,
B. Franklin
P.S. Please to give my account credit for what you receive by the enclosed power of attorney, and let me know the sum, that I may pay the person here.



